                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


AARON FLEMONS                                                               PETITIONER
ADC # 119749


V.                        CASE NO. 5:17-CV-00224-BRW-JTK


WENDY KELLEY, Director
Arkansas Department of Correction                                          RESPONDENT

                                           ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. After careful review of the findings and recommendations and the

timely objections thereto, as well as a de novo review of the record, I approve and adopt the

findings and recommendations in all respects.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 14th day of February, 2019.




                                                       /s/ Billy Roy Wilson_______________
                                                       UNITED STATES DISTRICT JUDGE
